DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 objected to because of the following informalities:  claim 14 recites “an external a processor” instead of “an external processor” or “a processor.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 12-21, 23-24, and 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 20180075776 (“Heitmann”).
Concerning claim 1, Heitmann discloses A hair styling system for styling a user's hair (¶ [0009]), the system comprising: 
an input for allowing the user to specify a desired hair style to be performed (¶ [0009], Fig. 3 (302), ¶ [0021] (“the user may enter a keyword search to the client device to find a desired look.”), ¶ [0035] (“In step 302, the client device receives an input from the user regarding a selection of a desired look to be achieved using the styling tool.”)); 
a hair styling device that is manipulable by the user to perform the desired hair styling on the user's hair (Fig. 1A (styling tool 101), Fig. 2, ¶ [0010], ¶ [0014]); 
the hair styling device (Fig. 1A (styling tool 101), Fig. 2) having sensors (Fig. 2 (moisture sensing circuitry 209, position motion sensor 208, temperature sensor)) for sensing and outputting sensor data indicative of operational parameters of the hair styling device during the hair styling (¶ [0014], ¶ [0017] (“the styling tool includes a position/motion sensor 208 that can detect an orientation of the styling too as it is being held by the user, and it may also detect movements and motion paths of the styling tool as well.”), ¶ [0019] (“The styling tool may include moisture sensing circuitry 209 to detect the dryness of the user's hair.”), ¶ [0026] (“the temperature sensor on the styling tool can detect a temperature and communicate temperature information to the client device. The client device is configured to compare the detected temperature with predetermined temperature information for providing a warning to the user when the detected temperature is above a predetermined threshold.”)); and 
a processor configured to process the sensor data to determine if the user's usage of the hair styling device will achieve the user's desired hair style and to output one or more feedback messages for the user to help the user achieve the desired hair style (Fig. 3 (step 304 and 305), ¶ [0035] (“In step 304, after the user starts using the styling tool, the client device receives feedback on the user's usage of the styling tool from the styling tool (such as feedback from the various sensors incorporated into the styling tool and described above). In step 305, the .  
Concerning claim 2, Heitmann discloses A system according to claim 1, wherein the hair styling device  (Fig. 1 (styling tool 101)) comprises communication circuitry (Fig. 1 (a wireless signal 110), Fig. 2 (communication interface (I/F) 205)) and is configured to transmit the sensor data to an external processing device (Figs. 1-2, ¶ [0012], ¶ [0014] (“the communication interface (I/F) 205 can include circuitry and hardware for communication with a client device 120. The communication interface 205 may include a network controller such as BCM43342 Wi-Fi, Frequency Modulation, and Bluetooth combo chip from Broadcom, for interfacing with a network.”)).  
Concerning claim 3, Heitmann discloses A system according to claim 2, wherein the processor is provided in the external processing device and wherein the output one or more feedback messages are output on a user interface associated with the user (Fig. 1B, ¶ [0011] (“FIG. 1B shows different examples of the client devices 120 including, a mobile device 122, a wearable electronic 124, a television or magic mirror 126, a network router 128, and a personal computer 129.”), ¶ [0019-0020] (“The operating system of the client device can have a user interface that is configured to perform multiple functions. … The user interface can display tutorials on how to use the appliance with the type of brushhead. The user interface can create and download protocols for a regimen or routine. The user interface can coach, track usage and .  
Concerning claim 4, Heitmann discloses A system according to claim 1, wherein the output one or more feedback messages are output to the user as an audible or visual signal (¶ [0022-0023] (“After the user finds a desired look to be achieved using the styling tool, the user may access tutorials for using the styling tool to achieve a target look. The tutorials may be in text form, still image form, video form, or audio-only form. … In addition to using the tutorials, the user may connect the client device 120 with the styling tool … to receive real-time feedback while using the styling tool”), claim 3, ¶ [0036]).  
Concerning claim 5, Heitmann discloses A system according to claim 1, wherein the one or more feedback messages comprise instructions for the user on how to use the hair styling device to achieve the desired hair style (Fig. 3 (303), ¶ [0035] (“In step 303, the client device outputs guidance information for achieving the user's desired look using the styling tool based on the user's selection and the user's physical characteristics.”), ¶ [0022-0023] (“After the user finds a desired look to be achieved using the styling tool, the user may access tutorials for using the styling tool to achieve a target look. The tutorials may be in text form, still image form, video form, or audio-only form. … In addition to using the tutorials, the user may connect the client device 120 with the styling tool … to receive real-time feedback while using the styling tool”).  
Concerning claim 6, Heitmann discloses A system according to any preceding claim 1, wherein the processor is configured to compare the sensor data with pre-stored data associated with the user's desired hair style (¶ [0020] (“The user interface can coach, track usage and compare the tracked usage to the protocol, the regimen, and the routine. The user .  
Concerning claim 7, Heitmann discloses A system according to claim 6. wherein the pre-stored data comprises a set of deterministic rules (¶ [0020], ¶ [0025] (“the motion sensor on the styling tool can output a detection motion of the styling tool as feedback to the client device. The client device is configured to compare the detected motion with predetermined motion data for providing real-time performance results to the user to or to output instructions for the user to make a correction.”), ¶ [0026] (“The client device is configured to compare the detected temperature with predetermined temperature information for providing a warning to the user when the detected temperature is above a predetermined threshold.”) Sending a warning when detected temperature is above a predetermined threshold is an example of a deterministic rule) or data for an artificial intelligence algorithm.  
Concerning claim 9, Heitmann discloses A system according to any preceding claim 1, wherein the sensor data includes motion data that indicates how the hair styling device is being moved by the user and wherein the pre-stored data includes information on how the device should be moved by the user to achieve the desired hair style (Fig. 2 (Motion Sensing .  
Concerning claim 10, Heitmann discloses A system according to claim 1, wherein the hair styling device comprises one or more sensors selected from: temperature sensor (Fig. 2 (temperature sensor), ¶ [0026]); a gyroscope (Fig. 2 (position/motion sensor 208), ¶ [0017]); an accelerometer (Fig. 2 (position/motion sensor 208), ¶ [0017]); a humidity sensor (Fig. 2 (moisture sensing circuitry 209), ¶ [0019]); a gas sensor; a dielectric sensor; and a power sensor.  
Concerning claim 12, Heitmann discloses A system according to claim 1, wherein the hair styling device is a hand held device (Fig. 1A (styling tool 101), ¶ [0010], ¶ [0011] (“The styling tool 101 may be a curling iron, a hair straightener (straightening iron), or hair waving tool (waving iron), or it could be a combination of 2 or more of these types of devices as is known in the art, such as a 3 in 1 tool that is a combination of a straightening iron, curling iron and waving iron. In an embodiment, the styling tool is a type of device used to style a user's hair, such as a hair dryer.”)).  
Concerning claim 13, Heitmann discloses A hair styling device for styling a user's hair (¶ [0009]), the hair styling device comprising: 
an input for allowing the user to specify a desired hair style to be performed (¶ [0009], Fig. 3 (302), ¶ [0021] (“the user may enter a keyword search to the client device to find a ; 
sensors (Fig. 2 (moisture sensing circuitry 209, position motion sensor 208, temperature sensor)) for sensing and outputting sensor data indicative of operational parameters of the hair styling device during the hair styling (¶ [0014], ¶ [0017] (“the styling tool includes a position/motion sensor 208 that can detect an orientation of the styling too as it is being held by the user, and it may also detect movements and motion paths of the styling tool as well.”), ¶ [0019] (“The styling tool may include moisture sensing circuitry 209 to detect the dryness of the user's hair.”), ¶ [0026] (“the temperature sensor on the styling tool can detect a temperature and communicate temperature information to the client device. The client device is configured to compare the detected temperature with predetermined temperature information for providing a warning to the user when the detected temperature is above a predetermined threshold.”)); and 
a processor configured to process the sensor data to determine if the user's usage of the hair styling will achieve the user's desired hair style and to output one or more feedback messages for the user to help the user achieve the desired hair style (Fig. 3 (step 304 and 305), ¶ [0035] (“In step 304, after the user starts using the styling tool, the client device receives feedback on the user's usage of the styling tool from the styling tool (such as feedback from the various sensors incorporated into the styling tool and described above). In step 305, the client device outputs an indication of the user's performance based on a comparison of the feedback information received from the styling tool and target information. Alternatively, the client device may output correction information (such as an adjustment of a movement of the styling tool or heat setting) based on the feedback information. Alternatively, the client device may output .  
Concerning claim 14, Heitmann discloses A hair styling device for styling a user's hair (¶ [0009]), the hair styling device (Fig. 1A (styling tool 101), Fig. 2, ¶ [0010], ¶ [0014]) comprising: 
sensors (Fig. 2 (moisture sensing circuitry 209, position motion sensor 208, temperature sensor)) for sensing and outputting sensor data indicative of operational parameters of the  hair styling device during the hair styling; an input for allowing the user to specify a desired hair style to be performed (¶ [0014], ¶ [0017] (“the styling tool includes a position/motion sensor 208 that can detect an orientation of the styling too as it is being held by the user, and it may also detect movements and motion paths of the styling tool as well.”), ¶ [0019] (“The styling tool may include moisture sensing circuitry 209 to detect the dryness of the user's hair.”), ¶ [0026] (“the temperature sensor on the styling tool can detect a temperature and communicate temperature information to the client device. The client device is configured to compare the detected temperature with predetermined temperature information for providing a warning to the user when the detected temperature is above a predetermined threshold.”)); and 
communication circuitry for communicating the sensor data (Fig. 1 (a wireless signal 110), Fig. 2 (communication interface (I/F) 205)) to an external a processor for processing the sensor data to determine if the user's usage of the hair styling device will achieve the user's desired hair style (¶ [0013], ¶ [0014] (“the communication interface (I/F) 205 can include circuitry and hardware for communication with a client device 120. The communication interface 205 may include a network controller such as BCM43342 Wi-Fi, Frequency Modulation, and Bluetooth combo chip from Broadcom, for interfacing with a network.”), Fig. 3 .  
Concerning claim 15, Heitmann discloses A hair styling method (¶ [0009]) comprising: 
inputting a desired hair style to be provided performed by the device (¶ [0009], Fig. 3 (302), ¶ [0021] (“the user may enter a keyword search to the client device to find a desired look.”), ¶ [0035] (“In step 302, the client device receives an input from the user regarding a selection of a desired look to be achieved using the styling tool.”)); 
providing a hair styling device that is manipulable by the user to perform the desired hair styling of the user's hair (Fig. 1A (styling tool 101), Fig. 2, ¶ [0010], ¶ [0014]); 
the  hair styling device (Fig. 1A (styling tool 101), Fig. 2) having sensors (Fig. 2 (moisture sensing circuitry 209, position motion sensor 208, temperature sensor)) for sensing and outputting sensor data indicative of operational parameters of the  hair styling device during the hair styling (¶ [0014], ¶ [0017] (“the styling tool includes a position/motion sensor 208 that can detect an orientation of the styling too as it is being held by the user, and it may also detect movements and motion paths of the styling tool as well.”), ¶ [0019] (“The styling tool may include moisture sensing circuitry 209 to detect the dryness of the user's hair.”), ¶ [0026] ; 
processing the sensor data to determine if the user's usage of the hair styling device will achieve the user's desired hair styling (Fig. 3 (step 304 and 305), ¶ [0035] (“In step 304, after the user starts using the styling tool, the client device receives feedback on the user's usage of the styling tool from the styling tool (such as feedback from the various sensors incorporated into the styling tool and described above). In step 305, the client device outputs an indication of the user's performance based on a comparison of the feedback information received from the styling tool and target information. Alternatively, the client device may output correction information (such as an adjustment of a movement of the styling tool or heat setting) based on the feedback information. Alternatively, the client device may output warning information (such as a warning related to a sensed temperature, moisture, or time elapsed) to the user based on the feedback information.”); and 
outputting one or more feedback messages for the user to help the user achieve the desired hair style (Fig. 3 (step 304 and 305), ¶ [0035] (“In step 304, after the user starts using the styling tool, the client device receives feedback on the user's usage of the styling tool from the styling tool (such as feedback from the various sensors incorporated into the styling tool and described above). In step 305, the client device outputs an indication of the user's performance based on a comparison of the feedback information received from the styling tool and target information. Alternatively, the client device may output correction information (such as an adjustment of a movement of the styling tool or heat setting) based on the feedback information. .  
Concerning claim 16, Heitmann discloses A method according to claim 15, further comprising transmitting the sensor data to an external processing device (Fig. 1 (a wireless signal 110), Fig. 2 (communication interface (I/F) 205), ¶ [0012], ¶ [0014] (“the communication interface (I/F) 205 can include circuitry and hardware for communication with a client device 120. The communication interface 205 may include a network controller such as BCM43342 Wi-Fi, Frequency Modulation, and Bluetooth combo chip from Broadcom, for interfacing with a network.”), claim 22).  
Concerning claim 17, Heitmann discloses A method according to claim 16, wherein the processing is performed in the external processing device and wherein the output one or more feedback messages are output on a user interface associated with the user (Fig. 1B, ¶ [0011] (“FIG. 1B shows different examples of the client devices 120 including, a mobile device 122, a wearable electronic 124, a television or magic mirror 126, a network router 128, and a personal computer 129.”), ¶ [0019-0020] (“The operating system of the client device can have a user interface that is configured to perform multiple functions. … The user interface can display tutorials on how to use the appliance with the type of brushhead. The user interface can create and download protocols for a regimen or routine. The user interface can coach, track usage and compare the tracked usage to the protocol, the regimen, and the routine. The user interface can calculate a score based on the tracked usage.)).  
Concerning claim 18, Heitmann discloses A method according to claim 15, wherein the outputting outputs the one or more feedback messages as an audible or visual signal (¶ [0022-0023] (“After the user finds a desired look to be achieved using the styling tool, the user .  
Concerning claim 19, Heitmann discloses A method according claim 15, wherein the one or more feedback messages comprise instructions for the user on how to use the  hair styling device to achieve the desired hair style (Fig. 3 (303), ¶ [0035] (“In step 303, the client device outputs guidance information for achieving the user's desired look using the styling tool based on the user's selection and the user's physical characteristics.”), ¶ [0022-0023] (“After the user finds a desired look to be achieved using the styling tool, the user may access tutorials for using the styling tool to achieve a target look. The tutorials may be in text form, still image form, video form, or audio-only form. … In addition to using the tutorials, the user may connect the client device 120 with the styling tool … to receive real-time feedback while using the styling tool”).  
Concerning claim 20, Heitmann discloses  A method according to claim 15, wherein the processing compares the sensor data with pre-stored data associated with the user's desired hair style (¶ [0020] (“The user interface can coach, track usage and compare the tracked usage to the protocol, the regimen, and the routine. The user interface can calculate a score based on the tracked usage. The user interface can store the scores and the tracked usage of the styling tool in memory of the client device.”), ¶ [0026] (“The client device is configured to compare the measured time to a target time for providing an output to the user on the amount of time remaining for a certain action using the styling tool, or to provide a warning to the user when a time target has elapsed. The target time may depend on the routine, the style to be achieved, and .  
Concerning claim 21, Heitmann discloses A method according to claim 20, wherein the pre-stored data comprises a set of deterministic rules (¶ [0020], ¶ [0025] (“the motion sensor on the styling tool can output a detection motion of the styling tool as feedback to the client device. The client device is configured to compare the detected motion with predetermined motion data for providing real-time performance results to the user to or to output instructions for the user to make a correction.”), ¶ [0026] (“The client device is configured to compare the detected temperature with predetermined temperature information for providing a warning to the user when the detected temperature is above a predetermined threshold.”) Sending a warning when detected temperature is above a predetermined threshold is an example of a deterministic rule) or data for an artificial intelligence algorithm.  
Concerning claim 23, Heitmann discloses A method according to claim 15, wherein the sensor data includes motion data that indicates how the  hair styling device is being moved by the user and wherein the pre-stored data includes information on how the  hair styling device should be moved by the user to achieve the desired hair style (Fig. 2 (Motion Sensing Circuitry 209), ¶ [0025] (“while using the styling tool, the motion sensor on the styling tool can output a detection motion of the styling tool as feedback to the client device. The client device is configured to compare the detected motion with predetermined motion data for providing real-time performance results to the user to or to output instructions for the user to make a correction.”), ¶ [0017]).  
A method according to claim 15, wherein the  hair styling device comprises one or more sensors selected from: temperature sensor (Fig. 2 (temperature sensor), ¶ [0026]); a gyroscope (Fig. 2 (position/motion sensor 208), ¶ [0017]); an accelerometer (Fig. 2 (position/motion sensor 208), ¶ [0017]); a humidity sensor (Fig. 2 (moisture sensing circuitry 209), ¶ [0019]); a gas sensor; a dielectric sensor; and a power sensor.  
Concerning claim 26, Heitmann discloses A method according to 15, wherein the hair styling device is a hand held device (Fig. 1A (styling tool 101), ¶ [0010], ¶ [0011] (“The styling tool 101 may be a curling iron, a hair straightener (straightening iron), or hair waving tool (waving iron), or it could be a combination of 2 or more of these types of devices as is known in the art, such as a 3 in 1 tool that is a combination of a straightening iron, curling iron and waving iron. In an embodiment, the styling tool is a type of device used to style a user's hair, such as a hair dryer.”)).  
Concerning claim 27, Heitmann discloses A computer program product comprising computer implementable instructions for causing a programmable device to carry out the method of claim 15 (See claim 15, see also Fig 1 (client device 120), ¶ [0010] (“the client device 120 is configured to operate a software application or set of software modules to receive and send communications from and to the styling tool 101. In an example, the software application can send a protocol or target profile to the styling tool 101, as well as receive data from the styling tool 101 to track the usage in realtime.”).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitmann in view of U.S. Patent Pub. No. 20140378194 (“Bentley”). 
Concerning claim 8, Heitmann discloses A system according to claim 6, wherein the pre-stored data is associated with a hair style … that the user wishes to copy (¶ [0021] (“As an initial step, the client device collects information regarding a user's desired results. In an example, the user may use the client device to browse a database of images which depict various . Heitmann discloses a database of hairstyles and stored user data but does not expressly state that the database includes hairstyles from other users. While it would be obvious that the included hairstyles could include hairstyles copied from other user’s, Bentley expressly teaches pre-stored data is associated with … another user that the user wishes to copy (¶ [0003] (“the ideas described throughout this disclosure pertain to the field of motion capture data and displaying information based on motion analysis data associated with a user or piece of equipment and/or based on previous motion analysis data from the user or other user(s) and/or piece of equipment … also enable a virtual reality method for viewing current and previously stored or calculated motion data that enables use of actual motion capture data obtained from portable wireless motion capture elements such as visual markers and sensors, radio frequency identification tags and mobile device computer systems, or calculated based on analyzed movement associated with the same player, other player”), ¶ [0016] (“the computer may also be configured to broadcast the one or more images based on a comparison of the motion analysis data associated with the user or the piece of equipment and previously stored motion capture data or motion analysis data associated with the user or the piece of equipment or previously stored motion capture data or the motion analysis data associated with at least one other user. For example, this allows the player to be shown in contrast to a novice, an average, or a professional level player using motion analysis data from various groups of players.”), ¶ [0020], ¶ [0023], ¶ 
Concerning claim 22, Heitmann discloses A method according to claim 20, wherein the pre-stored data is associated with a hair style … that the user wishes to copy (¶ [0021] (“As an initial step, the client device collects information regarding a user's desired results. In an example, the user may use the client device to browse a database of images which depict various hair styles and color options. In another example, the user may enter a keyword search to the . Heitmann discloses a database of hairstyles and stored user data but does not expressly state that the database includes hairstyles from other users. While it would be obvious that the included hairstyles could include hairstyles copied from other user’s, Bentley expressly teaches pre-stored data is associated with … another user that the user wishes to copy (¶ [0003] (“the ideas described throughout this disclosure pertain to the field of motion capture data and displaying information based on motion analysis data associated with a user or piece of equipment and/or based on previous motion analysis data from the user or other user(s) and/or piece of equipment … also enable a virtual reality method for viewing current and previously stored or calculated motion data that enables use of actual motion capture data obtained from portable wireless motion capture elements such as visual markers and sensors, radio frequency identification tags and mobile device computer systems, or calculated based on analyzed movement associated with the same player, other player”), ¶ [0016] (“the computer may also be configured to broadcast the one or more images based on a comparison of the motion analysis data associated with the user or the piece of equipment and previously stored motion capture data or motion analysis data associated with the user or the piece of equipment or previously stored motion capture data or the motion analysis data associated with at least one other user. For example, this allows the player to be shown in contrast to a novice, an average, or a professional level player using motion analysis data from various groups of players.”), ¶ [0020], ¶ [0023], ¶ [0028], Fig. 1E, ¶ [0089], ¶ [0095], ¶ [0097], Fig. 1C, ¶ [0104], ¶ [0118] (“Viewing past . It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Heitmann for allowing access to motion data of other users as taught in Bentley. Since both references teach methods and systems “pertain[ing] to the field of motion capture data and displaying information based on motion analysis data associated with a user or piece of equipment” (Bentley ¶ [0003], see also Heitmann ¶ [0017]) the references are from the same field of endeavor. A POSITA would have been motivated to combine Heitmann and Bentley because the Heitmann already teaches use of data from others to create a desired hairstyle (Heitmann ¶ [0021]) and storing data from other users in a common server (¶ [0019]). It would therefore be predictable to use the stored data from other users to allow the user to copy the setting and movements of that user as taught in Bentley. Further, a person of ordinary skill in the art would be motivate to use the data from users to generate new tutorials and feedback to quickly and easily expand the hair style offerings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Pub. No. 20170061817 teaches a system for motion skill analysis that uses machine learning techniques to analyze the distribution of features and characteristics of the movement (¶ [0070]). U.S. Patent Pub. No. 20180184796 teaches a connected hair styling tool for providing feedback on a user’s hair styling (Abstract), which uses collected hair information .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Feb. 10, 2022


/MALINA D. BLAISE/Primary Examiner, Art Unit 3715